Citation Nr: 1004348	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-02 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
pyelonephritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1943 to November 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied 
entitlement to a compensable rating for pyelonephritis.

During the pendency of the Veteran's appeal, the RO awarded 
an increased evaluation for service-connected pyelonephritis 
from noncompensable to 10 percent.  The United States Court 
of Appeals for Veterans Claims (Court) has held that on a 
claim for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   
The Court further held that, where a claimant has filed a 
notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  Thus, the issue remains 
in appellate status. 

In May 2009, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the case is back before the Board for further appellate 
action.

The appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).






FINDINGS OF FACT

1.  The Veteran's pyelonephritis is manifested by traces of 
edema in the ankles and hypertension that is minimally 
compensably disabling.   

2.  There are no laboratory abnormalities or evidence of 
decreased kidney function that are associated with the 
Veteran's pyelonephritis, nor is there evidence of recurrent 
symptomatic urinary tract infections requiring 
drainage/frequent hospitalization greater than twice a year, 
and/or requiring continuous intensive management. 


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for 
a rating of 30 percent, but no more, for service-connected 
pyelonephritis, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.104, 4.115, 4.115a, 4.115b, Diagnostic 
Code 7504 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in January 2005, the RO satisfied 
its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b). Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claim for an increased evaluation; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  

The U.S. Court of Appeals for Veterans Claims (Court), in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), purported 
to clarify VA's notice obligations in increased rating 
claims.  The Court held that a notice letter must inform the 
Veteran that, to substantiate a claim, she must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  The Court also held that where the claimant is 
rated under a diagnostic code that contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The U.S. Court of Appeals for the Federal Circuit recently 
reversed the Court's holding in Vazquez, to the extent the 
Court imposed a requirement that VA notify a Veteran of 
alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sept. 4, 2009).  Reviewing the January 2005 
correspondence in light of the Federal Circuit's decision, 
the Board finds that the Veteran has received 38 U.S.C.A. 
§ 5103(a) compliant notice as to her increased rating claim.

The Veteran was able to participate effectively in the 
processing of her claim.  There is no indication in the 
record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time.  Therefore, there is no prejudice to the 
Veteran for the Board to render a decision here.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA has done everything reasonably possible to assist the 
Veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All 
identified and available treatment records have been 
secured.  The Veteran has been medically evaluated in 
conjunction with her claim.  The duties to notify and assist 
have been met.



Legal Criteria

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating 
Disabilities found in 38 C.F.R. Part 4.  Disability ratings 
are intended to compensate impairment in earning capacity 
due to a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Court has held that in determining the present level of 
a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. 
West, 12 Vet. App. 119 (1999).   In other words, where the 
evidence contains factual findings that demonstrate distinct 
time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Service connection for pyelonephritis was granted by rating 
decision dated December 1950.  Pyelonephritis is rated as 
renal dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b, code 7504.  

For renal dysfunction, with albumin and casts with a history 
of acute nephritis, or hypertension that is non-compensable 
under diagnostic code 7101, a noncompensable evaluation is 
warranted.  With albumin constant or recurring with hyaline 
and granular casts or red blood cells, or with transient or 
slight edema or with hypertension at least 10 percent 
disabling under diagnostic code 7101, a 30 percent 
evaluation is warranted.  With constant albuminuria with 
some edema, or with definite decrease in kidney function, or 
with hypertension at least 40 percent disabling under 
diagnostic code 7101, a 60 percent rating is warranted.  
38 C.F.R. § 4.115a.  

For urinary tract infection, with long term drug therapy, 1 
to 2 hospitalizations per year and/or requiring intermittent 
intensive management, a 10 percent evaluation is warranted; 
with recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times 
per year), and/or requiring continuous intensive management, 
a 30 percent rating is warranted.  Id.

For hypertensive vascular disease, with diastolic pressure 
of predominantly 100 or more, or with systolic pressure 
predominantly 160 or more, or; where continuous medication 
is shown necessary for the control of hypertension with a 
history of diastolic blood pressure predominantly 100 or 
more, a 10 percent rating is assigned. With diastolic 
pressure predominantly 110 or more, or with systolic 
pressure predominantly 200 or more, a 20 percent rating is 
warranted.  With diastolic pressure predominantly 120 or 
more, a 40 percent rating is warranted.  38 C.F.R. § 4.104, 
Code 7101.  

Records received from a private physician, Dr. B., show that 
the Veteran was followed intermittently for dysuria, 
frequency and urgency from the commencement of the appeal 
period until the end of 2004.  The Veteran saw Dr. B. on 
three to four occasions per year and was not noted to have 
active urinary tract infections during these visits.  Blood 
pressure readings were as follows: 168/74 in November 2003; 
164/72 in December 2003; 138/50 in January 2004; 142/62 in 
April 2004; 170/68 in October 2004; and 130/50 in December 
2004.  

The Veteran received a VA genitourinary examination in April 
2005; she reported a history of urinary tract infections.  
The examination was essentially normal and the Veteran was 
asked to submit some documentation of her history of urinary 
tract disturbances.    

VA clinical records dating from 2004 to 2008 show that 
frequent blood tests and urinalyses were performed during 
that period of time; however, there were no laboratory 
abnormalities noted.  Further, all clinical genitourinary 
evaluations were normal.  Blood pressure readings during 
this period of time were as follows:  140/58 in September 
2004; 160/68 in August 2005; 144/61 in January 2006; 144/68 
in June 2006; 148/65 in January 2007; and 134/56 in July 
2007.  Throughout this period of time, the Veteran was 
taking a blood pressure medication.  

On VA examination in July 2009, the Veteran reported 3 to 4 
years of bilateral flank pain, foul smelling urine, 
frequency and nocturia, with occasional hematuria.  She took 
no medication for these symptoms.  She denied a history of 
recurrent urinary tract infections.  

On physical examination, the Veteran's blood pressure was 
146/59.  There was no abdominal or flank tenderness.  
Bladder and urethral examinations were normal; however, 
traces of bilateral ankle edema were observed.  Urinalysis, 
including albumin, was normal.  On renal ultrasound, the 
right kidney was normal in size with three simple cysts.  
The left kidney was noted to be small, with one simple cyst.  
The bladder showed no abnormalities.  The examiner concluded 
that there was normal kidney function, and diagnosed 
residuals of pyelonephritis with small left kidney on 
ultrasound.  

On review, the Board finds that a 30 percent disability 
evaluation for pyelonephritis is warranted.  As contemplated 
under 38 C.F.R. § 4.115(a) for renal dysfunction, the 
Veteran has hypertension that nearly approximates the 
criteria for a disability evaluation of 10 percent under 
Diagnostic Code 7101.  Several of her systolic blood 
pressure readings during the appeal period were 160 or 
higher, despite medication prescribed to control her 
hypertension.  In addition, on VA examination in July 2009, 
trace amounts of bilateral ankle edema were observed.  
Because the Veteran has hypertension that closely 
approximates the criteria for a disability evaluation of 10 
percent under Diagnostic Code 7101 and edema that could 
appropriately be characterized as "transient and slight," 
the exhibited symptomatology more closely approximates the 
criteria for a 30 percent disability evaluation for renal 
dysfunction.  See 38 C.F.R. § 4.115(b), Diagnostic Code 7504 
(pyelonephritis shall be rated as renal dysfunction or 
urinary tract infection, whichever is predominant).  

There is no evidence of laboratory abnormalities, a definite 
decrease in kidney function, or hypertension that is at 
least 40 percent disabling, that would entitle the Veteran 
to a rating greater than 30 percent for renal dysfunction.  
VA clinical notes dating from 2004 to 2008, as well as the 
July 2009 VA examination show normal urinalyses and 
bloodwork.  Renal ultrasound in July 2009 showed normal 
kidney function.  There is also no evidence of hypertension 
with diastolic pressure predominantly 120 or greater that 
would entitle the Veteran to a rating in excess of 30 
percent for renal dysfunction.  

The Veteran has not required continuous intensive management 
of urinary tract infections, nor has she been hospitalized 
for that disorder during the course of her appeal.  Private 
clinical records and VA treatment notes dated from 2003 to 
2008 are negative for findings of urinary tract infections; 
in fact, in VA clinical notes dating from 2004 to 2008, 
genitourinary evaluations showed no abnormalities.  There 
are no other Diagnostic Codes under 38 C.F.R. § 4.115(b) 
that are applicable in this matter.  Under these 
circumstances, an evaluation of 30 percent, but no more, for 
renal dysfunction as a result of pyelonephritis, is 
warranted.  38 C.F.R. § 4.7.



ORDER

A disability evaluation of 30 percent, but no higher, for 
pyelonephritis is allowed, subject to the regulations 
governing the award of monetary benefits.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


